Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2021, with respect to the previous objections to claims 3 & 5 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 3 & 5 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/23/2021, with respect to the previous 112(b) rejections of claims 3, 6, & 8 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 3, 6, & 8 has been withdrawn. 

Applicant's arguments filed 2/23/2021 regarding the previous 103 rejection of claim 1 under modified Song have been fully considered but they are not persuasive

Applicant argues Song’s heated-air nozzles 571 and steam nozzles 573 are disposed in a horizontal line and would not read on the amended limitations pertaining to the arrangement of air slits and steam nozzles.
Examiner respectfully disagrees.  Examiner considers application of another row of nozzles would read on said limitation (see MPEP 2144.04, “Duplication of Parts”).  The claim language does not prohibit the combination of air slits and steam nozzles in row, such that a second row of the combination would yield the claimed invention.  If further argued, Kleker also teaches such an arrangement (see Kleker’s Figures 3a-3c, liquid-exits 44, air-exits 45, liquid-carrying pipes 46, air-carrying pipes 47.  [0040], [0047]-[0048]) (see MPEP 2144.04, “Rearrangement of Parts”).  

Applicant appears to argue Song does not teach the first and second air spraying units disposed to face each other with the clothes interposed therebetween and configured to include an air slit.  
Examiner respectfully disagrees.  This particular limitation appears to have been removed with the last amendment but further notes that Song does teach a pair of nozzle arms 75 having heated air nozzles 571 which face each other, with further modification by Baek to teach the application of slits.    


Claim Objections
Claim 9 objected to because of the following informalities:  on line 6, “pair of sprayer” should be “pair of sprayers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20120317729, “Song”) in view of Baek (US 20140360043), or in the alternative, further in view of Kleker (US 20050223502).
Song teaches a clothes treatment apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A clothes-treatment apparatus comprising: 
a case configured to include a door (see Figure 1, cabinet 1, door 3); 
a hanger configured to support clothes and disposed in an accommodation space of the case (see Figure 1, hanger device 7); 
a pair of sprayers disposed to face each other with the clothes interposed therebetween and configured to supply steam and air to the clothes (see Figures 1-3, nozzle arm 57); and 
an air circulator configured to supply hot air to the accommodation space and suck air in the accommodation space (see Figure 1, mechanism chamber 25.  [0036]-[0039]).  Song teaches a circulation duct in [0039], 
wherein each of the pair of sprayers comprises: 
a plurality of steam nozzles configured to spray steam toward the clothes (see Figures 1-3, steam nozzles 573); and 
a plurality of air slits to simultaneously spray compressed air to the clothes while steam is being sprayed through the plurality of steam nozzles (see Figures 1-3, heated-air nozzles 571), and 
the plurality of air slits are disposed higher than the plurality of steam nozzles such that the compressed air through the plurality of air slits is supplied to a position of the clothes where stream through the plurality of steam nozzles has been supplied to, when the pair of sprayers move down.  

Song appears to teach apertures rather than slits for the nozzle openings of heated-air nozzles 571.  Song also does not teach the arrangement of the air slits being disposed higher than the steam nozzles.  

Regarding the air slits, Examiner however, considers slits as a well-known alternative nozzle outlet shape and refers to Baek, who teaches blowing drying air towards slit nozzles as an alternative to spray holes (see Baek’s Figures 5 & 7, fixed hanger 20, movable hanger 30, spray holes 22 & 32, slit nozzles 24 & 34.  [0061]-[0062]).  This constitutes a simple substitution and/or obvious change in shape in view of Baek (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”.  see MPEP 2144.04, “Change in Shape”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for the heated air nozzles 571 to have slits because said modification is an obvious simple substitution/change in shape of the nozzle outlet in view of Baek.  

Regarding the plurality of air slits being higher than the plurality of steam nozzles, Examiner considers this would be read upon by an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  Examiner considers a second row of Song’s assortment of heated air nozzles 571 and steam nozzles 573 would read on said limitation, as the lower row would still include steam nozzles 573 and the upper row would including heated air nozzles 571.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for there to be a second row of heated air nozzles 571 and steam nozzles 573 because said modification is an obvious duplication of parts.  

If further argued regarding the rows, Examiner also notes that Kleker teaches a garment processing apparatus having arms including an upper row of air outlets and a lower row of water/steam nozzles (see Kleker’s Figures 3a-3c, liquid-exits 44, air-exits 45, liquid-carrying pipes 46, air-carrying pipes 47.  [0040], [0047]-[0048]).  Applying the arrangement to Song constitutes an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly for there to be an upper row of heated-air nozzles 571 and a lower row of steam nozzles 573 because said modification is an obvious rearrangement of parts in view of Kleker.   

Modified Song teaches claim 1.
Modified Song also teaches the following: 

For Claim 2: 
The clothes-treatment apparatus as claimed in claim 1, wherein each of the plurality of air slits extends along a width direction of the accommodation space and sprays the compressed air in a direction perpendicular to the clothes (refer to claim 1 rejection.  see Baek’s Figure 7, fixed hanger 20, movable hanger 30, slit nozzles 24 & 34).  

For Claim 3:
The clothes-treatment apparatus as claimed in claim 2, wherein the plurality of air slits are arranged at regular intervals along the width direction of the accommodation space (refer to claim 1 rejection).  Song teaches a plurality of heated air nozzles 571, such that there would be a plurality of slits upon modification.  

For Claim 4:
The clothes-treatment apparatus as claimed in claim 1, further comprising a gear configured to be coupled one of the pair of sprayers (see Song’s Figure 2, guide part 51.  [0056].  refer to pinion).  

For Claim 5:
The clothes-treatment apparatus as claimed in claim 1, wherein the plurality of steam nozzles arranged along a width direction of the accommodation space to spray steam across the clothes (refer to claim 1 rejection).  Song teaches a plurality of steam nozzles 573, such that there would be a plurality of slits upon modification.  

Claims 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20120317729, “Song”) in view of Baek (US 20140360043) and Kleker (US 20050223502).
Modified Song teaches claim 1.
Modified Song teaches the following of claim 7 except where underlined:

For Claim 7: 
The clothes-treatment apparatus as claimed in claim 1, further comprising: 
an air supplier configured to compress air and to supply compressed air (see Song’s Figure 1, mechanism chamber 25.  [0032],[0036]-[0039], [0042], [0068], [0175]).  Song teaches applying a heat pump to the heated air generating device to apply a pressure to the heated air per [0175]; and 
an air supplying hose connected between the air supplier and one of the pair of sprayers.  

Song generally teaches a heated air generating device which supplies heated air via a heated air supply path (see Song’s Figure 1, mechanism chamber 25.  [0032], [0036]-[0039], [0042], [0068], [0175]), but does not technically teach a hose.
Examiner however, considers hot air supply hoses as well-known in the art as a supply path and refers to Kleker (see Kleker’s Figure 5, manifold 40, blower 100, flexible pipe 108).  Using a flexible pipe/hose for Song’s heated air supply path would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to use as a flexible pipe/hose as the heated air supply path because said modification would yield a predictable variation in view of Kleker’s application of a flexible pipe for supplying hot air.  

Modified Song teaches claim 1.
Modified Song teaches the following of claim 9 except where underlined:


For Claim 9:
The clothes-treatment apparatus as claimed in claim 7, further comprising: 
a water container (see Song’s Figure 1, mechanism chamber 25.  [0032], [0034].  Refer to housing); 
a steam generator to generate steam with water stored in the water container (see Song’s [0034]. Refer to heater); and 
a steam supplying hose connected between the steam generator and the one of the pair of sprayer (see Song’s [0034].  Refer to steam supply path).

Song teaches a steam supply path (see Song’s [0034], [0043], [0068]), but does not technically teach a hose.
Examiner however, considers hot air supply hoses as well-known in the art as a supply path and refers to Kleker (see Kleker’s Figure 5, manifold 40, flexible pipe 108, steam generator 112).  Using a flexible pipe/hose for Song’s steam supply path would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Song and more particularly to use as a flexible pipe/hose as the steam supply path because said modification would yield a predictable variation in view of Kleker’s application of a flexible pipe for supplying steam.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714